We think the complaint states but one cause of action against both defendants, and that a negligent interference with the plaintiff’s right of lateral support, in which both defendants are claimed to be joint tort feasors. Looking at the complaint alone, we cannot say that the city had provided proper plans for lateral support, and thus is not liable for the contractor’s negligence. Order reversed, with ten dollars costs and disbursements, and motion granted, with costs, with leave to defendant to withdraw demurrer and answer within twenty days on payment of costs. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.